89 N.Y.2d 948 (1997)
678 N.E.2d 464
655 N.Y.S.2d 852
The People of the State of New York, Respondent,
v.
Rae T. Kellar, Appellant.
Court of Appeals of the State of New York.
Argued January 6, 1997.
Decided February 6, 1997.
John T. Casey, Jr., Albany, for appellant.
Kenneth R. Bruno, Acting District Attorney of Rensselaer County, Troy (Bruce E. Knoll of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, CIPARICK and WESLEY concur in memorandum; Judge LEVINE taking no part.
*949MEMORANDUM.
Defendant's appeal should be dismissed, and the matter remitted to the Appellate Division for dismissal of defendant's appeal to that court. County Court's order denying defendant's motion pursuant to CPL 440.30 (1-a) is not appealable to the Appellate Division as of right (see, CPL 450.10), and an appeal of such an order to the Appellate Division is not available under CPL 450.15. When the Legislature enacted CPL 440.30 (1-a) in 1994, it made no provision for appeal of orders emanating from applications for relief under that remedial section, nor did it add to the list of prescribed authorizations for appeals under CPL 450.10 or 450.15. Because the County Court order is not appealable to the Appellate Division, no appeal from the Appellate Division order lies in this Court (see, CPL 450.90).
Appeal dismissed, etc.